Citation Nr: 0906476	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	George R. Guinn, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to June 
1957.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The matter was previously before the Board in April 2007, at 
which time the psychiatric claim was denied.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2008 Order, the 
Court vacated the April 2007 Board decision and remanded the 
matter to the Board for compliance consistent with the Joint 
Motion for Remand.  In June 2008, the Board remanded the case 
to the RO to obtain a psychiatric examination consistent with 
the Court's instructions.

With respect to the claim for a low back disorder, the Board 
remanded the issue in April 2007; however, it was held in 
abeyance pending the Court appeal.  In June 2008, the Board 
again remanded the low back claim to the RO to obtain a spine 
examination.  Both claims are now ready for disposition.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during 
service; lumbar spine pathology was not identified until 
1986, the Veteran's current low back disorder is unrelated to 
service.

2.  A chronic psychiatric disorder was not manifest during 
service; psychiatric pathology was not treated until 2005, 
the Veteran's current psychiatric disorder is unrelated to 
service.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



 Service Connection for a Low Back Disorder

Here, the Veteran claims entitlement to service connection 
for a low back disorder.  Specifically, he maintains that he 
injured his lower back during service in March 1957 while 
carrying 5-gallon buckets of rocks. 

Service treatment records reflect complaints of back strain 
in March 1957.  His treating physician prescribed physical 
therapy and aspirin. An April 1957 notation indicated that he 
did not follow physical therapy.  Significantly, on his May 
1957 Report of Medical History at separation, he self-
reported that he never suffered from arthritis, rheumatism, 
or bone, joint, or other deformity.  

Similarly, his May 1957 Report of Medical Examination at 
separation indicated that his spine and other musculoskeletal 
systems were within normal limits.  This suggests that any 
low back disorder was acute and transitory rather than 
chronic in nature.  

Post-service evidence reveals that the Veteran was 
hospitalized for two weeks in January and February 1986 for 
treatment of acute lumbosacral strain, possible herniated 
nucleus pulpous, and degenerative disc disease at L-5 and S1. 
In February 1998, he underwent surgery to treat herniated 
lumbar discs at L4-5 and L5-S1 on the left with large 
extruded free disc fragments and spinal stenosis at L4-5 and 
L5-S1. December 2002 VA treatment records reflect a diagnosis 
of degenerative disc disease of the lumbar spine. October 
2003 medical records indicate that he continued to seek 
treatment for low back pain.

The Board places significant probative value on the gap of 
time between discharge from military service and the first 
notation of a low back complaints and finds that the post-
service symptomatology is too remote in time to support a 
finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1957 and the first documented 
complaints in 1986.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim). 

Next, pursuant to the Board's June 2008 remand instructions, 
the Veteran was afforded a spine examination in August 2008 
to determine whether a medical nexus existed between his 
current diagnosis of degenerative disc disease of the lumbar 
spine and his treatment for back strain during service.  

Following a review of the claims folder and an objective 
examination, both the examining physician and radiologist 
agreed that the multilevel spondylosis shown in X-rays was 
more reflective of age-related degenerative changes than of a 
stress/strain-related condition from over 50 years ago.  The 
examiner explained that the Veteran would probably not have 
had 30 years employment as a machinist and teacher if there 
had been severe damage in service 50 years ago.  A reasonable 
reading of this opinion is that the Veteran's current low 
back disorder is not related to active duty service.

In assigning high probative value to this report, the Board 
notes that the examiners had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiners' opinions to be 
of great probative value.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

 Service Connection for an Acquired Psychiatric Disorder

The Veteran also seeks service connection for an acquired 
psychiatric disorder.  He maintains that he developed 
depression and other psychiatric symptomatology while on 
active duty.  

Service treatment records reveal no evidence of psychiatric 
complaints, treatment, or diagnosis.  Although his Report of 
Medical Evaluation at the time of discharge indicated a 
normal psychiatric state, he self-reported that he suffered 
from night sweats, shortness of breath, frequent trouble 
sleeping, depression, and nervous trouble in his Report of 
Medical History at separation in May 1957.  He also related 
that he attempted suicide in service.  Specifically, he 
testified at his January 2003 DRO hearing that he tried to 
asphyxiate himself with gas from a stove while cleaning an 
office.  However, no chronic psychiatric disorder was noted 
in service.

Post-service evidence reveals VA treatment or depression, 
anxiety, and suicidal thoughts beginning in 2005.  He is 
currently diagnosed with recurrent major depressive disorder.  

However, as above, the Board emphasizes the multi-year gap 
between discharge from active duty service (1957) and initial 
reported symptoms related to psychiatric symptomatology in 
2005 (nearly a 50-year gap).  As such, the evidence does not 
support the claim based on continuity of symptomatology.  See 
Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Next, pursuant to the Board's June 2008 remand instructions, 
the Veteran was afforded a psychiatric examination in August 
2008 to clarify whether there was a relationship between his 
in-service symptomatology and current evidence of psychiatric 
pathology.  Following a review of the claims folder and an 
objective examination, the examiner diagnosed the Veteran 
with an adjustment order with mixed features.  

However, the examiner opined that the Veteran's in-service 
condition was a "discrete episode" and not part of a 
continuous disorder related to or exacerbated by active duty.  
Rather, the examiner indicated that the Veteran appeared to 
come from a background that might predispose him to 
psychiatric and psychosocial adjustment problems as an adult.  
Pain disorder associated with psychological factors and 
general medical conditions was also noted.  A reasonable 
reading of the opinion is that the Veteran's current 
psychiatric complaints are not related to his in-service 
symptomatology.

With respect to both claims, in addition to the documented 
post-service treatment records, the evidence includes 
statements from the Veteran suggesting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued symptomatology since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he maintains that his current disorders are related to 
service, the separation examination was absent of any low 
back or psychiatric abnormalities.  Moreover, the post-
service evidence does not reflect low back symptomatology 
until 1986 (30 years after discharge), or psychiatric 
complaints until 2005 (nearly 50 years after).  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with claims for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed low 
back and psychiatric disorders and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board has weighed the Veteran's statements against the 
medical evidence of record and attaches greater probative 
weight to the clinical findings and medical opinion of 
skilled, unbiased professionals than to the Veteran's 
statements.  

The mere contention of the Veteran, no matter how well-
meaning, without supporting competent evidence that would 
etiologically relate his current claims with active duty 
service cannot support the claims for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, he 
submitted written statements, and was provided an opportunity 
to set forth his contentions during a January 2003 DRO 
hearing.  

Next, specific medical opinions pertinent to the issues on 
appeal were obtained in August 2008.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.

Service connection for an acquired psychiatric disorder, 
claimed as a nervous condition, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


